FILED
                            NOT FOR PUBLICATION                             MAR 29 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RUBEN BASA CHING,                                No. 08-73007

              Petitioner,                        Agency No. A098-248-346

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 12, 2013 **
                             San Francisco, California

Before: FISHER, CALLAHAN, and NGUYEN, Circuit Judges.

       Petitioner Ruben Basa Ching, a native of the Philippines, petitions for

review of the Board of Immigration Appeals’ (“BIA”) denial of his application for

asylum, withholding of removal, and protection under the Convention Against




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. 1252(a)(1), and we deny

the petition for review.1

      1.     An asylum applicant has the burden of proving by clear and

convincing evidence that he has filed his asylum application within one year of his

arrival in the United States. See 8 U.S.C. § 1158; 8 C.F.R. § 208.4. An applicant

may be excused from meeting the one-year deadline if he can show that he has

experienced “changed” or “extraordinary” circumstances. See 8 U.S.C.

§ 1158(a)(2)(D); 8 C.F.R. § 208.4(a)(2), (4)–(5). “[T]o qualify as an exception to

the one-year rule, Petitioner must prove that the circumstances were not

intentionally created by the alien through his or her own action or inaction.”

Toj-Culpatan v. Holder, 612 F.3d 1088, 1092 (9th Cir. 2010) (quoting 8 C.F.R. §

208.4(a)(5)). Here, the IJ correctly held that the denial of Ching’s adjustment of

status application did not constitute a “changed circumstance” or “extraordinary

circumstance” because the application was fraudulent and of his own doing. In any

event, it did not prevent him from filing a timely asylum application.

      2.     In order for this court to reverse the IJ’s adverse credibility

determination, the petitioner must provide evidence that compels a contrary result.

See Shrestha v. Holder, 590 F.3d 1034, 1039, 1048 (9th Cir. 2010). Here, the IJ



      1
             Because the parties are familiar with the facts and procedural history,
we restate them here only as necessary to explain our decision.

                                          -2-
reasonably found that Ching was not credible because he filed a fraudulent

adjustment of status application, gave inconsistent testimony, and failed to provide

sufficient detail about the alleged persecution that he suffered. These conclusions

meet the standards set forth by the REAL ID Act and our cases for adverse

credibility determinations. See 8 U.S.C. §§ 1158(b)(1)(B)(iii), 1231(b)(3)(C),

1229a(c)(4)(C); Shrestha, 590 F.3d at 1040. Thus, the IJ reasonably found that

Ching had failed to present a credible claim for asylum, withholding of removal,

and CAT protection.2

      The petition for review is DENIED.




      2
         The Ninth Circuit has held that where an applicant is not credible, he may
still qualify for CAT protection if he can provide reports that would compel a
conclusion that he is more likely than not to be tortured if removed. See Shrestha,
590 F.3d at 1048–49. Ching has failed to provide reports that compel such a
conclusion.

                                         -3-